                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



SCOTTSDALE INSURANCE                                                 Civ.No.1:17-cv-00381-AA
COMPANY,

                      Plaintiff,                                     OPINION & ORDER
              v.

JAY HOROWITZ; KIM
HOROWITZ; ELITE
MOVING SYSTEMS, INC.,

                      Defendants.


AIKEN, District Judge.

       This matter comes before the Cou1t on a Motion for Summary Judgment, ECF No. 38,

filed by Plaintiff Scottsdale Insurance Company ("Scottsdale") and a Motion to Strike and to

Supplement the Record, ECF No. 41, filed by Defendants Jay Horowitz and Kim Horowitz

(collectively, the "Horowitzes").   Defendant Elite Moving Systems, Inc. ("EMS") has not

appeared in this case or responded to the motions. Oral argument was held on the motion on

July 10, 2019. ECF No. 49. For the reasons set fotth below, the Horowitzes' Motion to Strike is

DENIED and Scottsdale's Motion for Summary Judgment is G:RANTED.

                                       BACKGROUND

       Plaintiff Scottsdale is an insurance corporation organized under the laws of Ohio, with its

principal place of business in Arizona. Defendant EMS is a now-inactive corporation organized




Page I - OPINION & ORDER
under the laws of California with its principal place of business in California. Defendants Jay

and Kim Horowitz are residents of Oregon.

   I.       The Policy

         In 2014, Scottsdale issued a general liability insurance policy to EMS, policy number

CPS1851193, which was to run from March 4, 2014, to March 4, 2015 (the "Policy"). First Am.

Comp!. ("FAC") Ex. B. ECF No. 34-2. The Policy covered "bodily injury" and "prope1iy

damage" occurring "during the policy period." FAC Ex. B, at 10.

         EMS financed the premium for the Policy through IPFS Corporation ("IPFS"), a

premium finance company. EMS executed a Premium Finance Agreement (the "Agreement"),

which set fo1ih the terms of the premium financing relationship between EMS and IPFS,

including terms granting power of attorney to IPFS with respect to the Policy and establishing

IPFS 's right to cancel the Policy if EMS defaulted on its obligations to IPFS. Second Jones

Deel. Ex. 1. ECF No. 22.

         EMS subsequently failed to pay installments to IPFS as required by the Agreement.

Pursuant to the tenns of the Agreement, IPFS mailed a Notice of Cancellation to EMS on April

28, 2014. FAC Ex. C. In the Notice of Cancellation, IPFS exercised its authority under the

Agreement and notified Scottsdale that the Policy was cancelled, effective May 1, 2014.

   II.      The Underlying Action

         On July 25, 2013, the Horowitzes contracted with EMS to move their belongings from

West Hills, California, to Talent, Oregon. FAC Ex. A., at 1. In August or September 2013,

EMS hired Cmiis Wiles and Jason Morgan to unload the Horowitzes' belongings in Talent and

paid Wiles and Morgan "under the table in cash." Id EMS did not perfonn background checks

and so did not discover that Morgan and Wiles had criminal histories or were otherwise unsuited




Page 2 - OPINION & ORDER
for their positions. Id. at 2. While unloading the Horowitzes' property, Morgan and Wiles

leamed about the layout of the Horowitzes' home and the value of the Horowitzes' property. Id.

        On May 3, 2014, Morgan and an accomplice named James Tumer entered the

Horowitzes' home and stole prope1iy wo1ih $83,000. 1 Id. at 2-3. During the robbery, Morgan

and Tumer brutally assaulted Jay Horowitz, leaving him with severe physical and psychological

injuries and considerable medical expenses. Id.

        On March 18, 2016, the Horowitzes filed a complaint in Jackson County Circuit Court

against EMS, Case Number 16CV08738 (the "Underlying Action"). In an amended state comi

complaint, filed March 30, 2016, the Horowitzes alleged a claim against Elite Moving Solutions,

Inc. ("Solutions"), a successor entity to the now-defunct EMS. Comp!. Ex. A. ECF No. 1.

        On May 5, 2016, the Horowitzes' counsel was contacted by attomey Michael B.

Hallinan, who identified himself as counsel for EMS. Am. Ans. Ex. 3. ECF No. 35-3. Hallinan

informed the Horowitzes that he had "not yet received a file from our client's insurer, and we

have not reviewed any investigation in this matter." Id. A follow-up letter on May 16, 2016,

indicated that Hallinan was also counsel for Solutions. Am. Ans. Ex. 4.

        On June 6, 2016, Hallinan and the Horowitzes' counsel agreed to dismiss Solutions in

favor of retaining EMS as a defendant in the Underlying Action on the understanding that EMS

had liability insurance coverage. Am. Ans. Ex. 5. In reply, Hallinan wrote "I can confirm $1

million in coverage, and will send the dee page/policy [sic], and the adjuster has confirmed no

reservation of rights has been asse1ied." Am. Ans. Ex. 6.




1 The operative second amended state court complaint alleges that Wiles "inspired" Morgan and Turner to commit
the robbery.


Page 3 - OPINION & ORDER
        On June 20, 2016, the Horowitzes entered into a stipulated motion to dismiss Solutions

from the Underlying Action and substitute EMS as the defendant, which was accepted by the

state court. Am Ans. Exs. 7, 8.

        On January 12, 2017, Scottsdale's coverage counsel sent a letter to EMS notifying it that

Scottsdale was asse1iing a reservation ofrights on the basis that the robbery of the Horowitzes'

home occurred on May 3, 2014, which was two days after IPFS cancelled the Policy. Second

Jones Deel. Ex. 2. In that letter, Scottsdale reserved its right to deny coverage and to withdraw

from EMS's defense in the Underlying Action. Id Scottsdale also reserved the right to file a

declaratory judgment action to dete1mine its rights and obligations under the Policy. Id. The

Horowitzes learned of the reservation of rights on January 19, 2017. Anderson Deel. ECF No.

39-3.

        The present action followed on March 7, 2017. ECF No. 1. On May 17, 2017, the

Horowitzes moved for summary judgment, which was denied in an Opinion and Order issued on

September 21, 2017. ECF Nos. 10, 25. The present Motion for Summary Judgment, this time

filed by Scottsdale, followed.

                                      LEGAL STANDARD

        Summary judgment is appropriate when "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law." Wash. lvfut. Inc. v. United States,

636 F.3d 1207, 1216 (9th Cir. 2011); Fed. R. Civ. P. 56(a). The moving pmiy must show the

absence of a dispute as to a material fact. Rivera v. Philip ,vforris, Inc., 395 F.3d 1142, 1146 (9th

Cir. 2005). In response to a properly suppo1ied motion for summary judgment, the nonmoving

party must go beyond the pleadings and show there is a genuine dispute as to a material fact for

trial. Id. "This burden is not a light one .... The non-moving pmiy must do more than show




Page 4 - OPINION & ORDER
there is some 'metaphysical doubt' as to the material facts at issue." In re Oracle C01p. Sec.

Litig., 627 F.3d 376,387 (9th Cir. 2010) (citations omitted).

       A dispute as to a material fact is genuine "if the evidence is such that a reasonable jury

could return a verdict for the nonmoving paiiy." Villiarmo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

The couti must draw all reasonable inferences in favor of the non-moving party. Sluimer v.

Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010). "Summary judgment cannot be granted where

contrary inferences may be drawn from the evidence as to material issues." Easter v. Am. W

Fin., 381 F.3d 948, 957 (9th Cir. 2004). A "mere disagreement or the bald asse1iion that a

genuine issue of material fact exists" is not sufficient to preclude the grant of summary

judgment. Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir. 1989). When the non-moving

party's claims are factually implausible, that paiiy must "come forward with more persuasive

evidence than otherwise would be necessary[.]" LVRC Holdings, LLC v. Brekka, 581 F.3d 1127,

1137 (9th Cir. 2009) (quotation marks and citation omitted).

       The substantive law governing a claim or defense determines whether a fact is material.

1\1iller v. Glenn Miller Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006). If the resolution of a

factual dispute would not affect the outcome of the claim, the court may grant summary

judgment. Id.

                                         DISCUSSION

       Scottsdale seeks a declaratory judgment that it has no obligation to defend or indemnify

EMS in the Underlying Action. Scottdale has filed a Motion for Summaiy Judgment and the

Horowitzes have filed a Motion to Strike. The parties agree that the Policy should be interpreted

under the laws of California.




Page 5 - OPINION & ORDER
   I.      Motion to Strike and Supplement the Record

   A. Motion to Strike

        The Horowitzes have filed a Motion to Strike, ECF No. 41, in which they seek to strike

the Reply and its supporting Jones Declaration, ECF No. 40. The Reply and Jones Declaration

state that Scottsdale issued a liability insurance policy to Solutions, but that the policy was issued

on August 14, 2015. Scottsdale asserts that the Horowitzes' injury would therefore fall outside

of Scottsdale's obligation to defend and indemnify Solutions, even if Solutions had been retained

as a defendant in the Underlying Action. The Horowitzes contend that this "new allegation of

fact, raised for the first time in a Reply, gives [defendant] no opportunity to respond with factual

inquiry or challenges."

        Although portions of a reply brief that present new information are improper, see Tovar

v. US. Postal Serv., 3 F.3d 1271, 1273 n.3 (9th Cir. 1993), the effective date for Solutions's

insurance policy was not raised for the first time in the Reply. That factual detail is in the

"Statement of Facts" section of Scottsdale's Motion for Summary Judgment:

        Scottsdale retained counsel to defend EMS under general liability policy number
        CPS1851193, issued for the policy period March 4, 2014 to March 4, 2015 (the
        'Policy') and to defend Solutions under general liability policy number
        CPS2236769, effective August 14, 2015, to August 14, 2016.

Pl. Mot. Summ. J. 2. (emphasis added, internal citation omitted).

        The same fact, articulated using the same language, was previously raised in Scottsdale's

Response to the Horowitzes' Motion for Summmy Judgment, ECF No. 15, which was filed on

June 14, 2017.     If the Horowitzes wished to explore the contours of the insurance policy

Scottsdale issued to Solutions, they were notified of the policy's effective dates nearly two years

before the Reply was filed. The Horowitzes' Motion to Strike is DENIED.




Page 6 - OPINION & ORDER
    B. Motion to Supplement the Record

         The Horowitzes' Motion to Strike also contains a Motion to Supplement the Record,

which amounts to a belated attempt to resmTect a previously-conceded argument concerning the

notice required to cancel the Policy. The Horowitzes acknowledge that this argument should

have been raised in their Response to the Motion for Summary Judgment, but urge the Court to

consider it anyway. The Court has considered the Horowitzes' untimely arguments and finds

them easily resolved.

         The Horowitzes assert that, under the te1ms of the Policy, Scottsdale was required to

provide EMS with ten days' notice prior to the cancellation of the Policy for non-payment of

premiums. Scottdale was pe1mitted to cancel the Policy with written notice of cancellation at

least ten days before the effective date of cancellation, if the cancellation was for non-payment of

a premium. Mot. to Strike Ex. 1, at 3-4. ECF No. 41-1. The Horowitzes argue that, because

EMS was only given three days' notice, Scottdale's cancellation of the policy was improper and

ineffective.

         The cited provisions are, however, inapplicable, because the Policy was not cancelled by

Scottsdale for non-payment of premiums. Indeed, the Notice of Cancellation shows that IFPS

paid the premiums to Scottsdale as required by the Agreement. FAC Ex. C. Rather the Policy

was cancelled by IPFS on behalf of Elv!S, pursuant to the power of attorney granted to IFPS

under the Agreement. 2

         Because the Policy was cancelled by IFPS acting on behalf of EMS, and not by

Scottsdale, the provisions governing advance notice in the event of cancellation by Scottsdale do

2While the Policy requires either ten days' or thirty days' written notice before Scottsdale could cancel coverage, no
such limitations are imposed when the insured cancels the Policy. In that case, all the Policy requires is "advanced
written notice of cancellation" stating the effective date of cancellation. Mot. to Strike, Ex. I, at 3. ECF No. 41-1;
FAC Ex. B, at 37. These requirements are satisfied by the Notice of Cancellation sent to Scottsdale by IPFS. FAC
Ex.C.


Page 7 - OPINION & ORDER
not apply. With respect to Scottsdale, the Policy was properly cancelled as of May 1, 2014. The

Horowitzes' Motion to Supplement the Record is DENIED.

   II.      Motion for Summary Judgment

         Scottsdale moves for summary judgment on the basis that the injury alleged by the

Horowitzes in the Underlying Action occmTed after the Policy was cancelled and therefore falls

outside of the covered period. In response, the Horowitzes argue that, by undertaking to defend

EMS in the Underlying Action, Scottsdale has waived its right to dispute whether the facts

giving rise to that representation are outside the scope of the Policy. The Horowitzes fmiher

argue that the representations made to them by EMS' s prior counsel regarding liability insurance

preclude Scottsdale from disputing coverage under principles of equitable estoppel.

         As Scottsdale points out, the Comi resolved the questions of estoppel and waiver in favor

of Scottsdale when it denied Horowitzes' previous motion for summary judgment. The Couti

has reviewed the record and finds no new factual disputes or legal developments that justify a

different conclusion on waiver and estoppel when raised in opposition to Scottsdale's motion for

summary judgment.

         A. Waiver

         Under California law, "waiver is the intentional relinquishment of a known right after

knowledge of the facts." Waller v. Truck Ins. Exch., 11 Cal. 4th 1, 31, Cal. Rptr. 2d 370 (Cal.

1995) (internal quotation marks, alterations, and citations omitted). "The burden is on the party

claiming a waiver of a right to prove it by clear and convincing evidence that does not leave the

matter to speculation, and doubtful cases will be decided against a waiver." Id. A waiver may

be express or implied, "based on conduct indicating an intent to relinquish the right." Id. The

doctrine of waiver "cannot be applied to expand coverage." Id. at 32.




Page 8 - OPINION & ORDER
       The California Comt of Appeals rejected a similar waiver argument in Ringler Assocs.

Inc. v. Maryland Cas. Co., 80 Cal. App. 4th 1165, 1188, 96 Cal. Rptr. 2d 136 (Cal. Ct. App.

2000). In that case, the insurer unde1took to defend the insured for over two years before issuing

a reservation of rights. Id. The insU1'ed argued that, by undertaking the defense, the insurer had

admitted coverage and waived its right to contest its duty to defend or indemnify. Id. The court

rejected this argument as "completely meritless." Id. "[T]he comts have repeatedly held that an

insU1'er does not waive or relinquish any coverage defenses it fails to assert at the time of its

acceptance of a tender of defense, even when it does not make any express and full reservation of

rights for a substantial period of time after the defense has been accepted." Id. at 1189.

       In this case, the record shows that the loss giving rise to the Underlying Action occmTed

outside of the period covered by the Policy. Consistent with Ringler, Scottsdale did not waive its

rights to contest coverage simply by unde1taking to defend EMS, or by issuing a letter reserving

its rights months after undertaking the defense of EMS.

       B. Equitable Estoppel

       To demonstrate equitable estoppel, a party must show "(1) that the person to be estopped

had knowledge of the true facts; (2) that action on his patt intended or reasonably interpreted as

intended to be acted upon by the person assetting the estoppel; (3) that the one asserting the

estoppel was ignorant of the true facts; and (4) that there was detrimental reliance on the

estopped person's conduct." 1vfiller v. Elite Ins. Co., 100 Cal. App. 3d 739, 754, 161 Cal. Rptr.

322 (Cal. Ct. App. 1980). In the insU1'attce context, this requires (1) a "reasonable belief' that the

insurer would provide coverage; and (2) a finding of detrimental reliance by the party asse1ting

estoppel. Ringler, 80 Cal. App. 4th at 1190. "The existence of estoppel is a question of fact and

the patty asserting estoppel bears the burden of proving it." S. F Bay Area Rapid Transit Dist. v.




Page 9 - OPINION & ORDER
Gen. Reinsurance Corp., 111 F. Supp. 3d 1055, 1070 (N. D. Cal. 2015) (internal citations

omitted).

       "It is the general and quite well settled rule of law that principles of estoppel and implied

waiver do not operate to extend the coverage of an insurance policy after the liability has been

incuned or the loss sustained." Aetna Cas. & Sur. Co. v. Richmond, 76 Cal. App. 3d 645, 652-

53, 143 Cal. Rptr. 75 (Cal. Ct. App. 1977) (internal quotation marks, alterations and citations

omitted). The general rule is subject to a well-established exception:

            [I]f a liability insurer, with knowledge of a ground of forfeiture or
            noncoverage under the policy assumes and conducts the defense of an action
            brought against the insured, without disclaiming liability and giving notice of
            its reservation of rights, it is thereafter precluded in an action upon the policy
            from setting up such ground of forfeiture or non-coverage. In other words, the
            insurer's unconditional defense of an action brought against its insured
            constitutes a waiver of the terms of the policy and an estoppel of the insurer to
            assert such grounds.

lvliller, 100 Cal. App. 3d at 755 (internal quotation marks and citation omitted).

       In this case, Scottsdale did not unde1take an "unconditional defense" of EMS, nor is this

a case where Scottsdale is asse1ting a ground of forfeiture or noncoverage for the first time "in an

action upon the policy." Rather, Scottsdale issued a letter reserving its rights in January 2017,

during the pendency of the Underlying Action.

       The doctrine of equitable estoppel similarly cannot be used to cover injuries that occurred

after the policy ended. In S. F Bay Area Rapid Transit Dist., the insurer contended that the

iajury in question had occuned after the insurance policy ended. S. F Bay Area Rapid Transit

Dist., 111 F. Supp. 3d at 1059. The court held that "the doctrines of implied waiver and of

estoppel, based upon the conduct or action of the insurer, are not available to bring within the

coverage of a policy risks not covered by its terms, or risks expressly excluded therefrom." Id at

1071 (quoting Supervalu, Inc. v. We;iford Underwriting Mgrs., Inc., 175 Cal. App. 4th 64, 77, 96



Page 10 - OPINION & ORDER
Cal. Reptr. 3d 316 (Cal. Ct. App. 2009)). "[T]o the extent that the date of injury falls outside of

General Reinsurance's excess coverage policy, BART cannot use equitable estoppel to find that

it does. For this reason, alone, estoppel does not apply." Id.

       In this case, as in S. F Bay Area Rapid Transit Dist., the Horowitzes cannot use the

doctrine of equitable estoppel to expand the Policy to cover a loss that occuned after the Policy

was cancelled.

       As the Horowitzes' injmy occuned after the Policy was cancelled, it falls outside of the

policy period. For the reasons set forth above, neither waiver nor equitable estoppel will serve to

bring that injury back within the period covered by the Policy. Scottsdale's Motion for Surnmaiy

Judgment is therefore GRANTED.

                                         CONCLUSION

       For the reasons set forth above, Defendants' Motion to Strike and to Supplement the

Record, ECF No. 41, is DENIED. Plaintiffs Motion for Summary Judgment is GRANTED.

ECF No. 38. Scottsdale is not obliged either to defend or to indemnify Defendant Elite Moving

Systems, Inc. for the injuries alleged by Defendants Jay Horowitz and Kim Horowitz in Jackson

County Circuit Court Case Number 16CV08738. Final judgment shall be entered accordingly.

                     It is so ORDERED and DATED this         ,'fl'ch...   day of July, 2019.




                                              Ann Aiken
                                              United States District Judge




Page 11 - OPINION & ORDER
